Citation Nr: 1422491	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-20 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a compensable evaluation for residuals of a right pinky finger fracture.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for a scar on the left nasal area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1988 to March 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2011 and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veterans Benefits Management System (VBMS) contains no additional documents pertinent to the present appeal.  A review of the Virtual VA paperless claims processing system includes relevant VA treatment records that are not included in the paper claims file.

A hearing was conducted before the undersigned Veterans Law Judge by way of video-conference at the RO in Denver, Colorado, in November 2013; however, a transcript of that hearing is unavailable due to technical difficulties with the audio recording system.  In a January 2014 letter, the Board advised the Veteran that a transcript was unavailable and offered him the opportunity to participate in a new hearing.  It was noted that the Board would assume that he did not want another hearing if he did not respond within 30 days.  To date, there has been no response.  Therefore, the Board will proceed with adjudication of his claim.


FINDINGS OF FACT

1. On November 21, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his appeal of entitlement to a compensable evaluation for residuals of a right pinky fracture.

2. In April 2011, the Veteran underwent skin excision and biopsy at the VA, resulting in two well-healed scars on the left bridge of nose and left check.

3. No qualifying additional disabilities have been identified or medically attributed to the April 2011 surgery.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal for a compensable evaluation for residuals of a right pinky finger fracture by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The requirements for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for scar left nasal area have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(b)(2), (d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. Id.

In November 2013, the appellant submitted a statement indicating his desire to withdraw his for a compensable evaluation for the right pinky-finger fracture.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A May 2011 VCAA letter explained the evidence necessary to substantiate the 38 U.S.C.A. § 1151 claim.  This letter also informed the Veteran of his, and VA's respective duties for obtaining evidence and provided notice pursuant to the VCAA.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With regard to the duty to assist, the claims file contains service treatment records and the relevant records of VA and private post-service treatment.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.

Law and Regulations

A veteran may be compensated for a "qualifying additional disability" that was not the result of the veteran's willful misconduct and that is actually and proximately caused by VA hospital care, medical or surgical treatment, or examination furnished by VA. 38 U.S.C. § 1151(a); 38 C.F.R. § 3.361 (2013). "To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the ... medical or surgical treatment ... upon which the claim is based to the veteran's condition after such ... treatment." 38 C.F.R. § 3.361(b).  An additional disability is actually caused by VA care, treatment, or examination when the VA care, treatment, or examination "resulted" in the additional disability. 38 C.F.R. § 3.361(c)(1).  Additionally, a "qualifying additional disability" is proximately caused by VA medical care, treatment, or examination when the disability results from either the "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing the ... treatment;" or from "an event" that is "not reasonably foreseeable." 38 U.S.C. § 1151(a); 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App.


Analysis

The Veteran maintains that he is entitled to compensation under the provisions of 38 U.S.C.A. § 1151 for a scar on the left nasal area as the result of surgical treatment at a VA facility.

The Veteran essentially alleges that VA performed a biopsy to the wrong location resulting in an unnecessary scar.  He asserts that the site of the excision should have been on the "skin at the corner of the left eye" instead of the bridge of his nose. See May 2011 statement.  Thereafter, he contends that the incision should have been to a lesion on the "left side of [his] nose" rather that the left bridge of his nose. See October 2011 notice of disagreement.  Finally, the Veteran alleges that he would not have needed the surgery if a dermatologist rather than a nurse practitioner had performed the consultation for the scar. See June 2011 statement.

VA treatment records document the location of the Veteran's skin lesions.  In January 2010, a VA physician noted there was a slightly raised skin lesion on the left nose.  The VA physician indicated the lesion did not appear to be malignant and recommended a "wait and see approach."  In a June 2010 record, the same VA physician noted the skin lesion on the bridge of the Veteran's nose was not very worrisome but treated it with liquid nitrogen.  A record from February 2011 reveals the Veteran had mild erythema on cheeks, actinic keratosis on the left upper check, a slightly raised lightly colored lesion 7 to 8 millimeters on the left nose, a horseshoe shaped irregular brownish lesion on the left check 6 to 7 millimeters.  He was referred to a dermatology consultation for rosacea and for cryotherapy for the actinic keratosis.  In April 2011, the Veteran was seen for consultation for lesions on his "left cheek and bridge of nose."  It was noted that it was difficult to determine the etiology of the lesion on the nose because it had been treated with cryotherapy but could be a basal cell skin cancer.  

Prior to the Veteran's April 2011 surgery, the Veteran was notified of the risks of the planned procedure.  As part of the consent form signed by the Veteran, he was informed of possible residuals from surgery prior to his operation.  Additionally, the site of the procedure being performed was verified as the "left check and left bridge of the nose."

The Board observes that the Veteran has identified the scar on the left bridge of his nose and a separate lesion either by the corner of his left eye or on the left side of his nose that should have been biopsied as the "additional disability" caused by VA surgical treatment.  It is clear from the records that there is a current scar on the left bridge of the Veteran's nose associated with the excisional biopsy, and not due to misconduct on the part of the Veteran.  

The Board finds, however, that there is no evidence of record which demonstrates that the scar on the left bridge of nose was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the April 2011 surgical excision, or that such scar was proximately due to an event not reasonably foreseeable.

Although the Veteran claims that VA performed a biopsy on the wrong part of his nose, such unsupported allegations are inconsistent with the record.  VA treatment providers consistently identified the location of the lesion on the left bridge of the Veteran's nose and subsequently treated the identified lesion with cryotherapy therapy.  Furthermore, the location of the incision was identified and verified by the Veteran as "left bridge of nose" prior to the procedure.

Additionally, the Veteran claims that no biopsy would have been needed had a dermatologist, rather than a nurse, performed the screening prior to the surgery.  In this respect, the Board notes that VA treatment records reveal that several VA examiners suspected the lesion on the Veteran's left bridge of nose as potentially cancerous.  Moreover, it was a VA physician and not a nurse practitioner who initially identified the lesion on the left bridge of the Veteran's nose as potentially cancerous.  The Board finds the observations of skilled professionals are far more probative and credible as to the existence of a potentially cancerous lesion.  Here, the Veteran has not established that he is competent to identity a suspicious lesion.  Furthermore, he has not establish that any VA examiner was not competent to assess that situation.

The resulting scar from the skin excision was a foreseeable consequence of the excision.  The scar on the left bridge of the nose is not demonstrated by medical evidence or lay testimony to be poorly healed, productive of any limitation of function of the nose or check, and there is nothing in the clinical record to indicate that the excisional procedure performed produced any additional impairment that was not reasonably foreseeable.  In April 2011, a VA examiner found well-healed surgical incisions with no signs of infection on follow-up to the surgery.  Moreover, a September 2011 private examiner found the excision site on the punch on the nasal dorsum to be a well-healed scar with no evidence of recurrence. 

To the extent that the Veteran contends that there was additional disability for not excising a separate lesion that he identified to be on either a different location on his nose or under his eye, the Board finds that VA treatment records and private treatment records contradict this assertion.  A review of the VA treatment records clearly shows that VA treatment providers identified the left bridge of nose and left check as the areas on his face with suspected cancerous lesions.  Moreover, on private examination in September 2011, the examiner stated that examination revealed "no lesions worrisome for skin cancer."  Therefore, the Board finds that the Veteran's statements are lacking in credibility for purposes of establishing that he experienced additional disability because VA did not excise and biopsy any additional lesions that no medical professionals have identified as worrisome or precancerous. 

The Board acknowledges the Veteran's lay-impressions as to the shortcomings of his care and why he feels he has experienced additional disability in the form of an additional scar in light of what he perceived to be deficiencies in his care.  His recounting of events is not consistent with what is reflected in the medical records in the claims file, and in this regard is evidence of limited probative value.  There is no evidence there was a separate lesion on the Veteran's face that should have been excised and that this caused additional disability.  Moreover, the Board accepts that it is in the realm of common knowledge of a layman that if there is a surgical procedure there may be a scar. See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's assertions are not credible.

The preponderance of the evidence demonstrates that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for additional disability due to an April 2011 surgery performed by VA.  See 38 U.S.C.A. § 1151; 38 C.F.R. 3.361.  As there is no additional disability shown, the Board need not reach the question of whether the proximate cause of any such additional disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.

As the preponderance of the evidence indicates that the Veteran does not experience additional disability due to VA treatment afforded him in April 2011, the benefit of the doubt rule is not for application in resolution of this appeal.  Accordingly, the claim is denied.

ORDER

The appeal as to the claim of a compensable evaluation for the right pinky-finger fracture is dismissed.

Compensation under 38 U.S.C.A. § 1151 for additional disability manifested as scar is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


